



EXHIBIT 10.2


ITT CORPORATION
2011 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of the 19th day of February,
2016, by and between ITT Corporation (the “Company”) and _______________ (the
“Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement and which provides definitions for
capitalized terms not otherwise defined herein, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Options. In accordance with, and subject to, the terms and conditions
of the Plan and this Agreement, the Company hereby confirms the grant on
February 19, 2016 (the “Grant Date”) to the Optionee of the option to purchase
from the Company all or any part of an aggregate of _______________ Shares (the
“Option”), at the purchase price of $[ ] per Share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.



2.
Terms and Conditions. It is understood and agreed that the Option is subject to
the following terms and conditions:



(a)
Expiration Date. The Option shall expire on February 19, 2026, or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.



(b)
Exercise of Option. The Option may be exercised at any time to the extent it has
vested until the date it expires under the terms of this Agreement.



(c)
Vesting. Subject to subsections 2(a) and 2(f), the Option shall vest in full
upon February 19, 2019.



(d)
Payment of Exercise Price. Permissible methods for payment of the Exercise Price
upon exercise of the Option are described in Section 6.6 of the Plan, or, if the
Plan is amended, successor provisions. In addition to the methods of exercise
permitted by Section 6.6 of the Plan, the Optionee may exercise all or part of
the Option by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board's Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or (ii)
net-settlement, whereby the Optionee directs the Company to withhold Shares that
otherwise would be issued upon exercise of the Option having an aggregate Fair
Market



1

--------------------------------------------------------------------------------





Value on the date of the exercise equal to the Exercise Price, or the portion
thereof being exercised by way of net-settlement (rounding up to the nearest
whole Share).


(e)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Option. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares that otherwise would be issued upon
exercise of the Option, with the number of Shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole Share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.



(f)
Effect of Termination of Employment.

If the Optionee’s employment terminates before February 19, 2026, the Option
shall expire on the date set forth below, as applicable:
(i)
Termination due to Death. If the Optionee’s employment is terminated as a result
of the Optionee’s death, the Option shall expire on the earlier of February 19,
2026, or the date three years after the termination of the Optionee’s employment
due to death. If the Option is not vested at the time of the Optionee's
termination of employment due to death, the Option shall immediately become 100%
vested.

(ii)
Termination due to Disability. If the Optionee’s employment is terminated as a
result of the Optionee’s Disability (as defined below), the Option shall expire
on the earlier of February 19, 2026, or the date five years after the
termination of the Optionee’s employment due to Disability. If the Option is not
vested at the time of the termination of the Optionee's employment due to
Disability, the Option shall immediately become 100% vested.

(iii)
Termination due to Early Retirement. If the Optionee's employment is terminated
as a result of the Optionee's Early Retirement (as defined below), then the
Option shall expire on the earlier of February 19, 2026, or the date five years
after the termination of the Optionee's employment due to Early Retirement. If
the Optionee’s employment is terminated as a result of the Optionee’s Early
Retirement and the Option is not vested at the time of the such termination,
then a prorated portion of the Option shall immediately vest as of the date of
the termination of employment in accordance with the terms of this subsection.
The portion of an Option that shall be vested upon termination of employment due
to the Optionee's Early Retirement (if the Option is not yet fully vested) shall
be determined by multiplying the total number of Shares subject to such Option
by a fraction, the numerator of which is the number of full months the Optionee
has been continually employed since the Grant Date and the denominator of which
is 36. For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months. Any remaining unvested
portion of the Option shall expire as of the date of the termination of the
Optionee's employment.

(iv)
Termination due to Normal Retirement. If the Optionee's employment is terminated
as a result of the Optionee's Normal Retirement (as defined below), the Option
shall expire on the earlier of February 19, 2026, or the date five years after
the termination of the Optionee's employment due to Normal Retirement. If



2

--------------------------------------------------------------------------------





the Optionee’s separation from service is due to Normal Retirement (as defined
below), and the separation from service occurs at least twelve (12) months after
the Grant Date, the Option shall immediately become 100% vested as of such
separation from service. If the Optionee’s separation from service is due to
Normal Retirement and the separation from service occurs within the twelve (12)
month period beginning on the Grant Date, a prorated portion of the Option shall
immediately vest as of such separation from service determined by multiplying
the total number of Shares subject to such Option by a fraction, the numerator
of which is the number of full months the Optionee has been continually employed
since the Grant Date and the denominator of which is 12. For this purpose, full
months of employment shall be based on monthly anniversaries of the Grant Date,
not calendar months.
(v)
Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for Cause (as determined by the Committee), the
Option (whether vested or unvested) shall expire on the date of the termination
of the Optionee’s employment. For this purpose, “Cause” shall mean “cause” as
defined in any employment agreement then in effect between the Optionee and the
Company, or if not defined therein, or if there is no such agreement, the
Optionee’s (a) embezzlement, misappropriation of corporate funds, or other
material acts of dishonesty; (b) commission or conviction of any felony, or of
any misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor; (c) engagement in any activity that the
Optionee knows or should know could harm the business or reputation of the
Company or an affiliate; (d) material failure to adhere to the Company’s or its
subsidiaries’ or affiliates’ corporate codes, policies or procedures as in
effect from time to time; (e) willful failure to perform the Optionee’s assigned
duties, repeated absenteeism or tardiness, insubordination, or the refusal or
failure to comply with the directions or instructions of the Optionee’s
supervisor, as determined by the Company or an affiliate; (f) violation of any
statutory, contractual, or common law duty or obligation to the Company or an
affiliate, including, without limitation, the duty of loyalty; (g) the
Optionee’s violation of any of the applicable provisions of subsection 2(h) of
this Agreement; or (h) material breach of any confidentiality or non-competition
covenant entered into between the Optionee and the Company or an affiliate. The
determination of the existence of Cause shall be made by the Company in good
faith, and such determination shall be conclusive for purposes of this
Agreement.

(vi)
Voluntary Termination. If the Optionee’s employment is terminated by the
Optionee and not because of the Optionee’s Early or Normal Retirement,
Disability or death, the vested portion of the Option shall expire on the
earlier of February 19, 2026, or the date three months after the termination of
the Optionee’s employment. Any portion of the Option that is not vested (or the
entire Option, if no part was vested) as of the date the Optionee’s employment
so terminates shall expire immediately on the date of termination of employment,
and such unvested portion of the Option (the entire Option, if no portion was
vested on the date of termination) shall not thereafter be exercisable.

(vii)
Other Termination by the Company. If the Optionee’s employment is terminated by
the Company (or an Affiliate, as the case may be) for other than Cause (as
determined by the Committee), and not because of the Optionee’s Early or Normal
Retirement, Disability or death, the vested portion of the Option, if any, shall
expire



3

--------------------------------------------------------------------------------





on the earlier of February 19, 2026, or the date three months after the
termination of the Optionee’s employment. For this purpose, the vested portion
of such an Optionee’s Option shall be determined on a prorated basis, and the
prorated portion of an Option that vests upon such termination of employment
shall be determined by multiplying the total number of Shares subject to such
Option by a fraction, the numerator of which is the number of full months the
Optionee has been continually employed since the Grant Date and the denominator
of which is 36. For this purpose, full months of employment shall be based on
monthly anniversaries of the Grant Date, not calendar months. Any portion of the
Option that is not vested (or the entire Option, if no part was vested) as of
the date the Optionee’s employment terminates shall expire immediately on the
date of termination of employment, and such unvested portion of the Option (the
entire Option, if no portion was vested on the date of termination) shall not
thereafter be exercisable.


Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
within two (2) years after an Acceleration Event (A) by the Company (or an
Affiliate, as the case may be) for other than Cause (as defined herein), and not
because of the Optionee’s Early or Normal Retirement, Disability, or death, or
(B) by the Optionee for Good Reason, then the Option shall in no event expire
before the earlier of the date that is five (5) years after the Acceleration
Event or February 19, 2026. For this purpose, the term “Good Reason” shall mean
(i) without the Optionee’s express written consent and excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company or its affiliates within 30 days after
receipt of notice thereof given by the Optionee, (a) a reduction in the
Optionee’s annual base compensation (whether or not deferred), (b) the
assignment to the Optionee of any duties inconsistent in any material respect
with the Optionee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or (c) any other action by
the Company or its affiliates that results in a material diminution in such
position, authority, duties or responsibilities; or (ii) without the Optionee’s
express written consent, the Company’s requiring the Optionee’s primary work
location to be other than within twenty-five (25) miles of the location where
the Optionee was principally working immediately prior to the Acceleration
Event; provided, that “Good Reason” shall cease to exist for an event on the
90th day following the later of its occurrence or the Optionee’s knowledge
thereof, unless the Optionee has given the Company notice thereof prior to such
date. If the Option is not vested at the time of the Optionee’s termination
after an Acceleration Event, the Option shall immediately become 100% vested.
Early and Normal Retirement. For purposes of this Agreement, the term “Early
Retirement” shall mean any termination of the Optionee’s employment (other than
a Normal Retirement) after the date the Optionee attains age 55 and completes 10
or more years of Effective Service (as such term is defined in the ITT
Retirement Savings Plan). The term “Normal Retirement” shall mean any
termination of the Optionee’s employment after (A) the date the Optionee attains
age 62 and completes 10 or more years of Effective Service (as such term is
defined in the ITT Retirement Savings Plan) or, if earlier, (B) the date the
Optionee attains age 65.
Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence,


4

--------------------------------------------------------------------------------





including independent medical reports and data, as the Committee deems
appropriate or necessary.
(g)
Compliance with Laws and Regulations. The Option shall not be exercised at any
time when its exercise or the delivery of Shares hereunder would be in violation
of any law, rule, or regulation that the Company may find to be valid and
applicable.



(h)
Non-Competition, Non-Solicitation and Non-Disparagement. In consideration of the
Company entering into this Agreement with the Optionee, the Optionee agrees as
follows:



(i)
During the Optionee’s employment with the Company (which, for purposes of this
subsection 2(h) includes its subsidiaries), Optionee will not, directly or
indirectly, except for on behalf of the Company or except with the prior written
approval of the Company, either as an employee, employer, consultant, agent,
principal, partner, stockholder, member, corporate officer, director or in any
other individual or representative capacity, engage or attempt to engage in any
competitive activity relating to the Company’s business or products, or to its
actual or demonstrably anticipated research or development, nor will Optionee
engage in any other activities that conflict with Optionee’s employment
obligations to the Company, where such activities (other employment,
occupations, consulting, business activities, commitments, anticipated research
or development, or conflicts) violate ITT’s Code of Conduct. Activities and
commitments as used herein do not include passive investments in stocks or other
financial instruments.



(ii)
During the Optionee’s employment and for a period of twelve (12) months
following the termination of the Optionee’s employment with the Company for any
reason, the Optionee agrees that the Optionee will not within the Restricted
Area, directly or indirectly, except with the Company’s prior written approval
from an authorized officer, either as an employee, employer, consultant, agent,
principal, partner, stockholder, member, corporate officer, director or in any
other individual or representative capacity, engage or attempt to engage in any
Competitive Activity relating to the Company’s business or products, or to its
actual or demonstrably anticipated research or development. For the purposes of
this subparagraph, “Competitive Activity” shall mean perform services for, have
an interest in, be employed by, or do business with (including as a consultant),
any person, firm, or corporation engaged in the same or a similar business as
the Company’s within the Restricted Area. For purposes of this Agreement,
“Restricted Area” shall mean, any area in which the Company has transacted
business for the twelve (12) months prior to the Optionee’s termination of
employment, which includes, but is not limited to, the state(s) in which
Optionee worked on behalf of the Company, the United States, Australia,
Argentina, Brazil, Canada, Chile, China, Columbia, Czech Republic, Denmark,
Egypt, France, Germany, Greece, Hong Kong, India, Indonesia, Italy, Japan,
Republic of Korea, Luxembourg, Mexico, Netherlands, Peru, Russia, Saudi Arabia,
Singapore, Spain, Taiwan, Thailand, United Arab Emirates, United Kingdom,
Venezuela and such other countries as the Company is now conducting and may
expand its business from time to time.



(iii)
Throughout the Optionee’s term of employment with the Company and for a period
of twelve (12) months following the Optionee’s termination of employment with



5

--------------------------------------------------------------------------------





the Company for any reason, the Optionee shall not, directly or indirectly,
divert or attempt to divert or assist others in diverting any business of the
Company including by soliciting, contacting or communicating with any customer
or supplier of the Company with whom the Optionee has direct or indirect contact
or upon termination of employment has had direct or indirect contact during the
twelve (12) month period immediately preceding the Optionee’s date of
termination with the Company.


(iv)
During the Optionee’s employment and for a period of twelve (12) months
following the Optionee’s termination of employment with the Company for any
reason, the Optionee shall not, directly or indirectly, hire, solicit, induce,
attempt to induce or assist others in attempting to induce any employee of the
Company with whom the Optionee has worked or had material contact with, during
the twelve (12) month period immediately preceding the termination of the
Optionee’s employment, to leave the employment of the Company or to accept
employment or affiliation with (including as a consultant) any other company or
firm of which the Optionee becomes an employee, owner, partner or consultant.



(v)
The Optionee agrees not to make or publish any maliciously defamatory statements
about the Company, including any current, former or future managers or
representatives.



(vi)
The Optionee agrees that damages in the event of a breach by the Optionee of the
Optionee’s obligations in this Agreement, including in this subsection 2(h),
would be difficult if not impossible to ascertain, and that any such breach will
result in irreparable and continuing damage to the Company. Therefore, the
Optionee agrees that the Company, in addition to and without limiting any other
remedy or right it may have, shall have the right to an immediate injunction or
other equitable relief (without posting bond or other form of security) in the
Chosen Courts (as defined below) enjoining any such threatened or actual breach.
The existence of this right shall not preclude the Company from also pursuing
any other rights and remedies at law or in equity that it may have.



(vii)
If the Optionee violates the terms of this subsection 2(h), then, in addition to
any other remedy the Company might have, the Option shall immediately expire, no
amount shall be due to the Optionee under this Agreement and the Optionee shall
be required to repay to the Company all amounts and Shares paid under this
Agreement (or proceeds therefrom).



(viii)
Notice to Attorneys. For an Optionee who is an attorney, the provisions in
subsection 2(h)(ii) will apply only to prohibit the Optionee’s employment for
twelve (12) months in any position in the Restricted Area that involves
non-legal responsibilities similar to those performed for the Company, or that
would involve or risk the use or disclosure of the Company’s attorney-client
privileged or other Confidential Information, as defined in the Optionee’s
respective confidentiality agreement with the Company. This restriction and the
other restrictions in subsection 2(h) are not intended to bar Optionee from
performing solely legal functions for any entity or client, provided that work
does not involve or risk the



6

--------------------------------------------------------------------------------





disclosure of the Company’s attorney-client privileged information or other
Confidential Information.


(i)
Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. The Committee shall be authorized to
make all necessary interpretations concerning the provisions of this Agreement
and the proper application of those provisions to particular fact patterns,
including but not limited to the basis for the Optionee’s termination of
employment, and any such interpretation shall be final.



(j)
Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction



(k)
Jurisdiction. The Optionee hereby consents to the personal jurisdiction of and
venue in the state and federal courts in the state of New York (collectively,
the “Chosen Courts”), and agrees that such Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any dispute that may arise out of
or in connection with this Agreement, and that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Chosen
Courts.



(l)
Attorneys’ Fees. If any action or proceeding is commenced to construe or enforce
this Agreement or the rights and duties of the parties hereunder, then the party
prevailing in that action will be entitled to recover its reasonable attorneys’
fees and costs related to such action or proceeding.



(m)
Severability. Any term or provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.



(n)
Successors. All obligations of the Company under this Agreement shall be binding
on any successor to the Company, and the term “Company” shall include any
successor.



By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee's
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.


7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 19th day
of February, 2016.
Agreed to:                                ITT CORPORATION
_____________________________
Optionee
(Online acceptance constitutes agreement)


Dated: _________________                        Dated: February 19, 2016


Enclosures












8